108.09

FHWA are required, the procedure described herein will be repeated
unti] final acceptance of the Project.

108.09 Failure to Complete the Work on Time

For cach calendar day over and above the stipulated completion date on
which any portion of the Work remains incomplete, the Department will
deduct a sum of money from monies due the Contractor, not as a penalty
but as liquidated damages. The amounts to be deducted shall be as
specified in Table 108.09-1.

Table 108.09-1: Liquidated Damages for Failure to Complete
the Work on Fime

 

 

Original Contract Amount ($) Daily Charge ($/day)
0 to 500,000 250.00
> 500,000 to 1,000,000 420.06
> 1,000,000 — to 2,000,000 740,00
> 2,000,000 ta 10,000,000 1,000.00
>10,000,000 to 20,000,006 1,600.00
26,000,000 1,800.00

 

Allowing the Contractor to continue and finish the Work or any part of it
after the completion date, or after the date to which the time for completion
may have been extended, will in no way waive the rights of cither party
under the Contract.
108.10 Termination of the Contract
A. Default
The Department reserves the right to terminate. by a written Contract
Termination Notice, any Contract, of which these Specifications are a

part, if the Contractor:

|. Fails to begin construction in accordance with the terms of the
Work Order;

2, Fails to furnish sufficient labor or proper materials, or to use
proper construction methods and equipment;

90

Case 3:21-cv-00074-KAC-DCP Document 1-5 Filed 03/08/21 Page1of1 PagelD #: 50
